UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


  UNITED STATES OF AMERICA

  v.                                                           Case No. 08-cr-271-RCL-1

  EDDIE RAY KAHN,

          Defendant.


                                     MEMORANDUM OPINION

         Having served more than half of his 36-month term of supervised release, defendant Eddie

Ray Kahn moves for early termination pursuant to 18 U.S.C. § 3583(e)(l). Def.'s Mot., ECF No.

584. The government opposes Mr. Kahn's motion. See ECF No. 585. The U.S. Probation Office

recommends that the Court grant Mr. Kahn's motion. ECF No. 589 at 2. Upon consideration of

the submissions, the record herein, and the applicable law, the Court will GRANT Mr. Kahn's

motion for early termination of supervised release.

                                          I. BACKGROUND

        Mr. Kahn founded and operated American Rights Litigators ("ARL"), a large-scale

organization that sold tax defiance schemes to help thousands of individuals obstruct efforts by the

Internal Revenue Service ("IRS") to collect taxes for nearly a decade. See Presentence

Investigation Report ("PSR"), ECF No. 357, at ,r,r 14-16. It did so through a variety of schemes,

including by selling fictitious financial instruments to its customers and encouraging them to send

those documents to the U.S. Department of the Treasury and to the IRS in purported payment of

their taxes. Id.   ,r 23. The organization was registered in Florida, id. ,r 15, but Mr. Kahn promoted
the scheme-and the organization's misrepresentations of federal law-throughout the country

via seminars, videotapes, phone calls, newsletters, and a book. Id.   ,r 17.

                                                    1
          In 2006, a jury in the Middle District of Florida convicted Mr. Kahn of conspiring to

defraud the United States, in violation of 18 U.S.C. § 371, and making false or fraudulent claims

to the United States, in violation of 18 U.S.C. § 287. See Jury Verdict, United States v. Snipes et

al., No. 5:06-cr-022-2 (WTH) (PRL), ECF No. 418. He was sentenced to a total of 120 months'

imprisonment, followed by 36 months of supervised release. See J., Snipes, ECF No. 459.

         In 2010, a jury in this District convicted Mr. Kahn of conspiring to defraud the United

States and commit mail fraud in violation of 18 U.S.C. §§ 2 & 371 and mail fraud in violation of

18 U.S.C. §§ 2 & 1341. Verdict Forms, ECF No. 328, at I. The Court sentenced Mr. Kahn to a

total of240 months' imprisonment, followed by 36 months of supervised release. J., ECF No. 409.

Mr. Kahn's conviction was affirmed on appeal. Mandate, ECF No. 484.

         When Mr. Kahn had approximately 59 months remaining on his term of imprisonment,

accounting for good behavior time, he filed an emergency motion for compassionate release.

Emergency Mot., ECF No. 559. Based on his advanced age and serious medical conditions, he

asked this Court to reduce his sentence to time served and allow him to "serve some or all of his

supervised release term on home detention." Id. at 7. The government did not oppose Mr. Kahn

serving the rest of the 59 months of his sentence on home detention. Gov't Resp., ECF No. 564.

On December 22, 2020, this Court granted Mr. Kahn's motion in part, reducing his sentence to

time served and converting his 36-month period of supervised release to home detention. 1 Mem.

Order, ECF No. 566.

         Mr. Kahn now argues for early termination of supervised release under 18 U.S.C.

§ 3583(e)(l). He argues that early termination of his home confinement is proper because he has



1
  The Court's order also required that Mr. Kahn be subject to location-monitoring during the 36-month home
confinement period. Id. Mr. Kahn later moved to modify his conditions of release remove this condition, which the
government did not oppose. Unopposed Mot., ECF No. 580. This Court granted Mr. Kahn's request. Order, ECF
No. 581.

                                                        2
    complied with all of the conditions of his supervised release, he is of advanced age, and he has no

    history of violence. Def.'s Mot. at 4-5. Mr. Kahn further represents that, were this Court to

    terminate his supervised release, "he would not walk away unsupervised; he would continue to be

    supervised by the same U.S. Probation Office ... from his case in Florida. The only practical

    effect of terminating his supervision early in this District would be that he is no longer subject to

    home confinement." Id. at 6. He asks for the early termination of his supervised release so that he

    can travel and spend time with his family, including his wife, two children, and eight

    grandchildren. Id.

           After receiving Mr. Kahn's motion, the Court ordered the U.S. Probation Office to provide

    a recommendation on the motion. See Minute Entry (Oct. 11, 2022). In its response, tlie Probation

Office reported that Mr. Kahn currently maintains a stable residence with his wife in Colorado,

has not engaged in any criminal conduct while under supervision, and has provided a DNA sample

in accordance with his terms of supervised release. Id. Additionally, the Probation Office reports

that Mr. Kahn has made "$5,589.44, in restitution payments with an outstanding balance of

$19,410.56"2 and that "[t]here is no evidence to suggest he is not compliant with his financial

disclosure." Probation Off. Petition at 2. The Probation Office'recommended that this Court grant

Mr. Kahn's motion, concluding that, "[i]n [its] assessment, Mr. Kahn does not presently pose a

specific risk to the community" and that the Probation Office "do[ es] not believe his removal from

supervision will result in an increase[d] chance of a specific risk to the community." Id.

          The government opposes Mr. Kahn's motion. The government agrees with Mr. Kahn that

he has thus far complied with his terms of supervised release. Gov't Opp'n at 2. However, the

government argues that the seriousness of Mr. Kahn's crime and statements attributed to Mr. Kahn


2
  Though the Probation Office narrative uses the word "restitution," Mr. Kahn was sentenced to pay a fine, not
restitution. See Probation Off. Petition at 1.

                                                         3
posted to a blog suggest that he still poses a danger to the community and thus weigh against an

early termination of supervised release. Id. at 3---4.

                                      II. LEGAL STANDARD

        Motions for early termination of supervised release are governed by 18 U.S.C.

§ 3583(e)(l). That section allows courts to terminate a term of supervised release early when three

conditions have been met and when certain factors set forth in 18 U.S.C. § 3553(a) support the

early termination. See 18 U.S.C. § 3583(e)(l). First, a defendant seeking early termination must

have served at least one year of supervised release. Id. Second, the court must be satisfied that the

early termination is "warranted by the conduct of the defendant." Id. Third, the court must find

that the early termination is in "the interest of justice." Id. If these three requirements have been

met, the court must consider whether an early termination is consistent with certain Section

3553(a) factors. Those factors are:

             (a)(l) the nature and circumstances of the offense and the history and
                    characteristics of the defendant;
               (2) the need for the sentence imposed -


                   (B) to afford adequate deterrence to criminal conduct;
                   (C) to protect the public from further crimes of the
                       defendant;
                   (D) to provide the defendant with needed educational or
                        vocational training, medical care, or other correctional
                        treatment in the most effective manner;

               (4) the kinds of sentence and the sentencing range established for
                   (A) the applicable category of the offense committed by the
                        applicable category of defendant as set forth in the
                        [U.S. Sentencing Guidelines] ... in effect on the date the
                        defendant is sentenced;
               (5) any pertinent policy statement -
                   (A) issued by the Sentencing Commission pursuant to
                       [28 U.S.C. § 994(a)(2)] subject to any amendments made to

                                                   4
                       such a policy statement by act of Congress (regardless of
                       whether such amendments have yet to be incorporated by the
                       Sentencing Commission into amendments issued under
                       [28 U.S.C. § 994(p)]); and
                   (B) that, except as provided in section 3742(g), is in effect on
                       the date the defendant is sentenced;
               (6) the need to avoid unwarranted sentence disparities among
                   defendants with similar records who have been found guilty of
                   similar conduct; and
               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a); see id. at§ 3583(e) (listing the§ 3553(a) factors courts must consider).

                                         III. ANALYSIS

    A. Mr. Kahn is Eligible for Early Termination of Supervised Release Under
       18 U.S.C. § 3583(e)(l)

       As a threshold matter, the Court finds that Mr. Kahn is eligible for early termination of

supervised release. Mr. Kahn has served more than one year on supervised release. See Def.' s Mot.

at 2; Gov't Opp'n at 2. The Court is also satisfied that the early termination of supervised release

is "warranted by the conduct of the defendant." 18 U.S.C. § 3583(e)(l). Since Mr. Kahn began his

term of supervision in January 2021, he "has complied perfectly with all conditions of his

supervised release" of supervised release. De£' s Mot. at 2. In addition to complying with all

conditions of supervised release, Mr. Kahn has successfully reintegrated into his community. Id.

At age 79, Mr. Kahn maintains a stable residence with his wife, attends church on Sundays, and is

building close relationships with his children and grandchildren. De£' s Mot. at 6. Given Mr.

Kahn's spotless record on supervised release, along with his efforts to reintegrate into his

community, the Court finds that the early termination of supervised release is warranted by Mr.

Kahn's conduct. See 18 U.S.C. § 3583(e)(l).

       The Court also finds that the early termination of Mr. Kahn's term of supervised release is

in "the interest of justice." Id. The Court sentenced Mr. Kahn to concurrent terms of 36 months'

                                                5
 supervised release, which was (and is) the maximum term authorized by statute. See 18 U.S.C.

 § 3583(b)(2) (authorizing a term of "not more than three years" for a Class C felony); see also

 PSR i! 76. A sentence of 22 months of supervised release thus falls within Congress's prescribed

 term of supervised release for Mr. Kahn's offenses. Moreover, as explained above, Mr. Kahn has

 fully complied with all terms of supervision during that time. For these reasons, the Court finds

 that the early termination of supervised release is in "the interest of justice." 18 U.S.C.

 § 3583(e)(l).

    B. The Relevant 18 U.S.C. § 3553(a) Factors Support the Early Termination of
       Supervised Release

        Because the threshold requirements for early termination of supervised release under 18

U.S.C. § 3583(e)(l) have been met, the Court next must consider whether early termination is

consistent with the relevant 18 U.S.C. § 3553(a) factors. See 18 U.S.C. § 3583(e)(l); accord

United States v. Mathis-Gardner, 783 F.3d 1286, 1288 (D.C. Cir. 2015). This inquiry is guided by

the purpose of supervised release, which is to "fulfil[] rehabilitative ends." United States v.

Johnson, 529 U.S. 53, 59 (2000). On balance, the Court finds that the Section 3553(a) factors

weigh in favor of an early termination.

          i.     Nature and Circumstances of the Offenses

       Mr. Kahn was convicted of serious offenses against the United States. See 18 U.S.C.

§ 3553(a)(l). As explained above, Mr. Kahn founded and led an organization that sold tax-defiance

schemes to scores of customers. PSR ,r,r 14-16. In so doing, Mr. Kahn helped thousands of people

frustrate the IRS's tax collection and enforcement efforts. PSR   ,r 18.   He also profited off this

fraudulent scheme: from 1996 to 2004, his organization made $2 million in membership fees. Id.

Based on this deceitful conduct, a jury found Mr. Kahn ~ilty of conspiring to defraud the United

States and to commit mail fraud and of committing mail fraud. See Verdict Forms. This Court,


                                                6
 understanding the seriousness of the offense, sentenced Mr. Kahn to 20 years of imprisonment and

 36 months of supervised release, the statutorily prescribed maximum term of imprisonment and

 supervised release for his convictions. PSR ,r,r 72, 76. The serious nature of Mr. Kahn's offenses

 suggest that a three-year term of supervised release could be necessary to ensure his transition back

into the community.

          ii.   Mr. Kahn's History and Characteristics

        While Mr. Kahn's criminal history does not weigh in favor of the early termination of

supervised release, his characteristics do favor release. 18 U.S.C. § 3553(a)(l). As previously

discussed, prior to the instant offenses, Mr. Kahn was convicted in the Middle District of Florida

of conspiring to defraud the United States and making false or fraudulent claims to the United

States. Approximately 20 years before those convictions, Mr. Kahn was convicted in the North

District of Texas of three counts of willful failure to file tax returns, for which he was sentenced

to three years' incarceration. PSR ,r 55. Despite his criminal history, since Mr. Kahn's release from

prison and start of home confinement last year, Mr. Kahn has fully complied with all terms of

supervision.

         iii.   The Need to Afford Adequate Deterrence to Criminal Conduct and Protect the
                Public from Further Crimes

       Next, the Court finds that requiring Mr. Kahn to complete his term of supervised release is

unnecessary to "afford adequate deterrence to criminal conduct" and "to protect the public from

further crimes of the defendant." 18 U.S.C. § 3553(a)(2)(B)-(C). Based on the information before

it, the Court has no reason to believe that Mr. Kahn will reoffend. Based on its analysis of Mr.

Kahn's offenses and characteristics, the Probation Office does not believe that Mr. Kahn, at age

79, poses a danger to the community. None of Mr. Kahn's offenses involved violence. PSR at p.

13-15. Finally, since his release from prison, he has complied with all terms of supervision. In so


                                                  7
 doing, Mr. Kahn has demonstrated his respect for this Court and for the law. For these Mr. Kahn,

 the Court has no reason to believe he will commit further crimes.

        The government nevertheless insists that a full period of supervised release is necessary

"because of the seriousness of defendant Kahn's crimes and to continue to deter him from engaging

in criminal conduct." Gov't Opp'n at 2. In support of its argument that "Mr. Kahn might still wish

to offer followers" "the same false and frivolous positions that he promoted through ARL," the

government points to a blog, Year of Jubile. Id. at 3-4. The blog, apparently run by two individuals,

displays profiles of certain incarcerated and formerly incarcerated individuals and contains a letter

written by Mr. Kahn, shortly after his release from incarceration, as well as a written interview of

and a recorded phone call with Mr. Kahn, both dated at least one year before release. Id. The

government argues that certain statements attributed to Mr. Kahn indicate that he still wishes to

share a disrespect for the law with others. Id.

        The Court does not share the government's concerns. Only the letter posted to the blog is

potentially relevant to this Court's determination on Mr. Kahn's motion, given its timing. In the

letter, Mr. Kahn appears to acknowledge and respect the conditions of his release. See Ex. A to

Gov't Opp'n, ECF No. 585-1, at 3. Additionally, none of his statements indicate a current

willingness to participate in unlawful activities. Regardless, Mr. Kahn is not at liberty to commit

the same or different crimes. Even with the early termination of the supervised release imposed by

this Court, Mr. Kahn remains under supervised release by the Middle District of Florida. Finally,

Mr. Kahn, through counsel, has represented to the Court "that if he has any 'followers,' he is

unaware of them." Def.'s Reply at 2. Thus, because requiring Mr. Kahn to finish his full term of

supervised release is not necessary to deter future criminal conduct or to protect the public, this

factor weighs in favor of the early termination of supervised release.



                                                  8
          iv.   Sentencing Range for Mr. Kahn's Offenses

        The sentencing range established for Mr. Kahn's offenses further supports the early

termination of supervised release. As explained above, the Court sentenced Mr. Kahn to the

maximum term of supervised release: 36 months. See 18 U.S.C. § 3583(b)(2); see also PSR ,r 76.

Terminating his supervised release after 22 months is thus fully consistent with Congress's

prescribed term of supervised release for Mr. Kahn's offenses.

          v.    Pertinent Policy Statement

        The Court is not aware of any "pertinent policy statement," so this factor has no impact on

the Court's analysis. 18 U.S.C. § 3553(a)(S).

         vi.    Need to Avoid Unwarranted Sentencing Disparities

        Reducing Mr. Kahn's term of supervised release from 36 months to 22 months will not

cause "unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct." 18 U.S.C. § 3553(a)(6). Mr. Kahn was convicted at trial alongside

three other ARL employees: Stephen Hunter, Danny True, and Allan Tanguay. PSR ,r,r 8-10. A

third ARL employee, Jerry Williamson, pleaded guilty. Id. at     ,r 11. As explained in the sections
that follow, the early termination of Mr. Kahn's supervised release will not create an unwarranted

sentence disparity with any of these co-defendants. See 18 U.S.C. § 3553(a)(6).

                a. Stephen Hunter and Danny True

        Co-defendants Stephen Hunter and Danny True were employees of ARL. PSR ,r,r 15-16.

Hunter and True were both convicted of conspiring to defraud the United States and three counts

of mail fraud. Id.   ,r,r 8-9. Hunter and True both had a Criminal History Category of I. See Final
PSR, United States v. Hunter, No. 08-cr-271-2, ECF No. 503, at ,r 56; Final PSR, United States v.

True, No. 08-cr-271-3, ECF No. 505, at ,r 56. The Court sentenced each defendant to an aggregate



                                                  9
term often years' imprisonment plus 36 months' supervised release. Am. J, Hunter, ECF No. 530,

at 3--4; Am. J., True, ECF No. 532, at 3--4. Because Hunter and True were convicted of three

counts of mail fraud while Mr. Kahn was convicted of only one, reducing Mr. Kahn's term of

supervised release to 22 months would not create an unwarranted sentencing disparity with these

co-defendants.

                 b. Allan Tanguay

        Co-defendant Allan Tanguay was another employee of ARL. PSR ,r,r 15-16. Tanguay was

convicted of conspiring to defraud the United States and one count of mail fraud. Id.     ,r 10. Like
Hunter and True, Tanguay had a Criminal History Category ofl and was sentenced to an aggregate

term of ten years' imprisonment as well as the maximum term of supervised release: 36 months.

Am. J., United States v. Tanguay, No. 08-cr-271-5, ECF No. 406, at 2. Last year, Tanguay, at age

78, moved pro se for an early termination of supervised release after serving approximately half

of his term of supervised release without incident. Mot., Tanguay, ECF No. 569. This Court

reduced Tanguay's supervised release period to 22 months. Order, Tanguay, ECF No. 577. Given

that Mr. Kahn and Tanguay were a) convicted of the same offenses and b) of similar ages and had

served approximately half of their supervised release term before moving for a reduction, granting

Mr. Kahn's motion would maintain consistency with his co-defendant Tanguay.

                 c. Jerry Williamson

       Mr. Kahn's fourth co-defendant, Jerry Williamson, also worked as an employee for ARL.

Plea Agreement, United States v. Williamson, No. 08-cr-271-4, ECF No. 104, at ,r,r 11-12. Based

on his participation in the business, Williamson pleaded guilty to one count of mail fraud. Id.   ,r 12.
The Court sentenced him to five months in a community correctional facility, plus 36 months of

supervised release. Am. J, Williamson, ECF No. 445, at 1-2. Unlike Mr. Kahn, however,



                                                 10
 Williamson had a Criminal History Category of VI. Sentencing Mem., Williamson, ECF No. 338,

at 6 n.4. Thus, the disparity between Williamson's and Kahn's terms of supervised release is not

"unwarranted." 18 U.S.C. § 3553(a)(6).

        vii.    Need to Provide Restitution

        Finally, Mr. Kahn was not sentenced to pay restitution, so "the need to provide restitution

to any victims of the offense" does not affect the Court's analysis. 18 U.S .C. § 3553(a)(7).

                                                ***
        Taken together, the Court finds that the relevant Section 3553(a) factors support the early

termination of supervised release. Though the serious nature of Mr. Kahn's offenses could suggest

that a three-year term of supervised release is necessary to ensure his transition into the community,

Mr. Kahn's record while under supervision shows this not to be the case. Early termination is

further supported by the fact that Mr. Kahn was originally sentenced to the maximum term of

supervised release authorized by statute, is unlikely to reoffend, and has both the means and ability

to continue to make payments toward the satisfaction of his fine. For these reasons, the Court finds

that the Section 3553(a) factors support the early termination of supervised release.

                                       IV. CONCLUSION

       Because Mr. Kahn meets the threshold requirements for an early termination of supervised

release under 18 U.S.C. § 3583(e)(l ), and because the relevant 18 U.S.C. § 3553(a) factors support

an early termination, the Court will GRANT Mr. Kahn's motion. A separate Order consistent with

this Memorandum Opinion shall issue this date.



Signed this    1,.~ day of November, 2022.
                                                              Hon. Royce C. Lamberth
                                                              United States District Judge



                                                 11